Exhibit 10(iii)A(24)




UNFORESEEABLE EMERGENCY DISTRIBUTION AMENDMENT
TO THE
ACUITY BRANDS, INC. 2002 SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN




This Unforeseeable Emergency Distribution Amendment to the Acuity Brands, Inc.
2002 Supplemental Executive Retirement Plan, as amended and restated effective
as of June 26, 2015 (the "Plan"), is adopted by Acuity Brands, Inc. (the
"Company") this 12th day of July, 2018, as follows:
WHEREAS, the Company has the power pursuant to Article XI of the Plan to amend
the Plan at any time; and
WHEREAS, the Company desires to amend the Plan to permit distributions upon the
occurrence of an unforeseeable hardship in accordance with Section 409A of the
Internal Revenue Code of 1986, as amended (the "Code"), the regulations
promulgated thereunder and Revenue Ruling 2010-27.
NOW, THEREFORE, the Plan is hereby amended, effective immediately, as follows:
1.
Plan Section 1.1 "Definitions" is hereby amended by adding to the end thereof
new subsection (hh), as follows:
(hh)    "Unforeseeable Emergency" means a severe financial hardship of the
Participant resulting from (a) an illness or accident of the Participant, the
Participant's spouse, or the Participant's dependent; (b) a loss of the
Participant's property due to casualty; or (c) such other similar extraordinary
and unforeseeable circumstances arising as a result of events beyond the control
of the Participant, all as determined in the sole discretion of the Company.
2.
Article III "Retirement and Termination Dates" is hereby amended by adding to
the end thereof new subsection 3.11, as follows:
3.11    Payments Due to Unforeseeable Emergency.
(a)
Request for Payment. If a Participant, regardless of pay status, suffers an
Unforeseeable Emergency, he or she may submit a written request to the
Administrator for payment of his or her vested Standard and/or Incremental
Accrued Benefit.

(b)
No Payment If Other Relief Available. The Administrator will evaluate the
Participant's request for payment due to an Unforeseeable Emergency taking into
account the Participant's circumstances and the requirements of Section 409A of
the Code. In no event will payments be made pursuant to this Section 3.11 to the
extent that the Participant's hardship can be relieved: (a) through
reimbursement or compensation by insurance or otherwise; or (b) by liquidation
of the Participant's assets, to the extent that liquidation of the Participant's
assets would not itself cause severe financial hardship.

(c)
Limitation on Payment Amount. The amount of any payment made on account of an
Unforeseeable Emergency shall not exceed the amount reasonably necessary to
satisfy the Participant's financial need, including amounts necessary to pay any
Federal, state






--------------------------------------------------------------------------------

Exhibit 10(iii)A(24)


or local income taxes or penalties reasonably anticipated to result from the
payment, as determined by the Administrator.
(d)
Timing of Payment. Payments shall be made from a Participant's Standard and/or
Incremental Accrued Benefit as soon as practicable and in any event within
thirty (30) days following the Administrator's determination that an
Unforeseeable Emergency has occurred and authorization of payment from the
Participant's Standard and/or Incremental Accrued Benefit.

3.
Section 7.1 "General Duties" is hereby amended by adding to the end thereof the
following subsection (i):
(i)    to evaluate a Participant’s request for payment from his or her Standard
and/or Incremental Accrued Benefit due to an Unforeseeable Emergency and
determine whether Participant has experienced an Unforeseeable Emergency and
approve the amount of any payment necessary to satisfy the Participant's
emergency need.
Except as amended hereby, the Plan shall remain in full force and effect.
IN WITNESS WHEREOF, the Company has caused this Amendment to be executed this
12th day of July, 2018.


ACUITY BRANDS, INC.
By:
/s/ Vernon J. Nagel
 
Vernon J. Nagel
 
Chairman, President and
Chief Executive Officer








